The opinion of the court was delivered by
Beasley, C. J.
This bill was exhibited by one of the sureties on a sheriff’s bond for contribution against his cosureties. The complainant had paid a judgment obtained on the bond against himself and the other sureties. On the bond in question there were five sureties, the complainant being one of the five. It appears from the evidence that Samuel Eróme, who was one of these sureties, was insolvent, and the decree charges the appellant with one-fourth of the amount which, as has been stated, was paid by the complainant. This is the equitable outcome of the facts in proof, and the decree must be affirmed.
*646But this court is of opinion that no costs on this appeal can be allowed to the complainant. The proceedings in the court of chancery, on the part of the complainant, are replete with irregularities and imperfections. There are a number of improper parties joined in the suit as defendants, of whom no mention is made in the final decree, and the bill is full of verbose repetitions and unnecessary recitals of written instruments, so that it is obvious that at least one-half of it should have been struck out in the course of the proceedings in the court below. These superfluities and prolixities have greatly increased the expenses of the suit and which have hitherto fallen on the appellant, and on this account this court is unwilling, in the exercise of its discretion, to add to this burthen the respondent’s costs in this appeal.
Let the decree be affirmed, without costs to either side.